We live in a world of opportunity. Never have we had such potential to end poverty, hunger and violations of human rights, and focus on people striving for a decent life. We can either succeed or we can fail. It is a choice; it is a decision. It is our responsibility and it is our task. This task is not just about numbers or statistics, but real-life people. There is purpose and worth to each and every life. Let us not forget.
Our task is not easy. But the most important things in life are never easy. The right path is always difficult, and we definitely face difficulties. The consequences of climate change, bad governance, terrorism and conflict have made our world seem more dangerous, less predictable and more chaotic, as our Secretary-General has put it. It is our common responsibility to safeguard the progress we have made since the establishment of this institution and to make good on our promises of prosperity for all.
The world’s economic and social progress has, in large part, been driven by science and rational action, based on evidence. We must hold firm to that approach. Only policy, grounded in facts and evidence, can help us deal with such common threats as climate change and create a world that truly reflects our values. The Paris Agreement on Climate Change and the 2030 Agenda for Sustainable Development provide the blueprints for our success. Now we must deliver. Droughts, sea-level rise, ocean acidification and other consequences of climate change have wide-ranging implications for all our communities. Climate change is nowhere as visible as in the Arctic, with far-reaching consequences in the other parts of the world. The melting of the polar ice in the North causes higher sea levels in the South. What happens in the Arctic does not stay in the Arctic. In fulfilling our Paris Agreement obligations, we aim to reduce emissions by 40 per cent by 2030 collectively with our European countries. Iceland remains committed to that goal.
Since the establishment of this institution, a rule-based international order has been the foundation for peace and prosperity. The assault on the rule of law by certain Governments undermines the stability of the international system. We condemn in the strongest terms the illegal actions of North Korean leaders and call on them to accept generous offers to return to the negotiating table. During the past weeks, we have at last seen a united Security Council act firmly but constructively to push for dialogue and confidence-building measures, while staying firm on strengthening sanctions in the face of continued provocation.
The use of chemical weapons by the Syrian Government against its own people was a blatant violation of international and humanitarian laws and demanded a firm response by the international community. Complex internal conflicts have led to displacement and suffering on a massive scale, with famine looming in many areas, including Yemen. The issue of Western Sahara remains unresolved with tensions rising. The disregard for the sovereignty and territorial integrity of Ukraine is another serious assault on the international rule-based order.
The Security Council bears primary responsibility for maintaining international peace and security. Along with several other countries, Iceland has encouraged the Security Council to include long-term perspectives in its mission mandates to lay the foundations for lasting peace.
The modern era has also seen the rise of non-State actors — something our system did not plan for. Terrorists have sought to undermine trust and tolerance within and among our communities. Alongside improvements of the United Nations anti-terrorism mechanism, we must identify the drivers of violent extremism and terrorism. At the heart of conflict and violent extremism lies a failure of development. That is where the 2030 Agenda must play a vital role.
The 2030 Agenda is indeed a remarkable achievement. It is grounded in the Universal Declaration of Human Rights as human rights, peace and development are inseparable and essential to the successful implementation of the Agenda. I take very seriously the Secretary-General’s warning that disregard for human rights is a disease, and it is a disease that is spreading — north, south, east and west.
The violation of freedom of expression, of rights to free assembly, of the fundamental rights of women — all undermine the 2030 Agenda. Extrajudicial killings, repression of minorities and the denial of the right to legitimate opposition set back sustainable development, sometimes by generations. Here I would like to express deep concern at the completely unacceptable situation of the Rohingya population in Myanmar.
Iceland knows first-hand the massive potential that lies in gender equality. With UN-Women as a key partner, Iceland is a dedicated proponent of women’s human rights. We actively work to engage men in the fight for gender equality and, indeed, our Prime Minister is a HeForShe IMPACT Champion. We support the United Nations Population Fund and the SheDecides initiative for sexual and reproductive health and rights, and continue to promote women’s participation in the peace and security agenda.
I commend the Secretary-General for his commitment to gender equality within the United Nations and his determination in addressing the issue of sexual exploitation and abuse by peacekeepers and United Nations staff — a betrayal of the civilians under their care and of the values of the United Nations.
At the beginning of the twentieth century, Iceland was one the poorest countries in western Europe. Now, we are one of the richest. Why? The answer to that question is the key to our approach to the task at hand of delivering for the people of this world who are striving for a decent life, and making sure that everyone can benefit from this world of ours — the world of opportunities. Iceland’s path from rags to riches is a textbook example of the power of free trade. We gained access to large foreign markets where we could sell our products, and by doing so we changed our fortunes.
Every year, we gather here in the capital of free trade and talk about the importance of ending poverty in the world. We can talk the talk, but can we really walk the walk? We can really do something about this. We can open our markets. We can let the poorer countries trade freely with our consumers. Let us trade, and let us keep in mind that free trade is not only the exchange of goods or services for money. Free trade is forming relationships. Free trade is people interacting, travelling and understanding each other, regardless of colour or religion. Free trade is the most powerful tool to establish and maintain peace.
While the markets of the richest countries in the world remain closed to the poorest countries, it is truly our obligation to provide development assistance. A large share of Iceland’s bilateral assistance goes to the least developed countries, mainly in sub-Saharan Africa. We focus on our areas of expertise, such as energy and fisheries, while at the same time ensuring a horizontal emphasis on human rights and gender equality.
To share our knowledge and experience, Iceland hosts United Nations University (UNU) programmes on fisheries management, geothermal energy and land restoration, in addition to its UNU gender programme. Through projects and partnerships with the International Renewable Energy Agency, Sustainable Energy for All and the World Bank, Iceland works actively to increase the utilization of sustainable geothermal energy. We also support the work of the United Nations Convention to Combat Desertification and the Food and Agriculture Organization of the United Nations to increase food security and mitigate climate change through land restoration.
Continuing a tradition of leadership in oceans affairs, Iceland actively contributed to the United Nations Ocean Conference earlier this year. Our many commitments include reducing marine litter and plastics in the ocean, an issue on which Governments, businesses and individuals must cooperate. Allow me to welcome the Secretary-General’s appointment of Mr. Peter Thomson as his Special Envoy for the Ocean. We look forward to working with Mr. Thomson.
Unlocking the transformative potential of people and the private sector is key to success. In financing for development, we must be clear that development cooperation, while vital, is only a small part of what is needed. Good governance, strong institutions, human rights and equal opportunities are essential to inclusive economic progress, which eventually depends on the political will of leaders. Creating an environment in which doing business is easy and investment makes sense is key to growth.
Iceland strongly believes in the potential of globalization and international trade as an engine for economic growth and poverty reduction. We must continue to promote a universal, rules-based, fair, multilateral trading system under the World Trade Organization. At the same time, we must be aware of the measures necessary to enable the least developed countries to participate on fair terms. If we are to achieve the Sustainable Development Goals, this is not the time to erect trade barriers.
The dire situation of the 65 million people driven from their homes by conflict, economic hardship and climate change urgently requires a solution. How we, as an international community, address migration will define us for future generations. The forthcoming process towards global compacts for refugees and for safe, orderly and regular migration will give us the opportunity to establish new and comprehensive approaches to that current challenge. Those approaches must be grounded in humanitarian law and respect for the human rights and fundamental freedoms of all migrants, especially children. As host communities, we should not forget the positive contribution that migrants can make to growth and sustainable development.
Iceland has received an ever-increasing number of refugees, in addition to providing generous assistance to United Nations agencies working in the countries that neighbour Syria. We will continue to do our part. Our forefathers, scarred by the Second World War and economic depression, had the foresight to set up the United Nations and the Bretton Woods Institutions.
Just as this great building was renovated so successfully a few years ago, so too must the United Nations to be made fit for purpose in the modern era. We strongly support the work of the Secretary-General in management reform, development reform and his sustaining peace agenda.